Mr. Justice Dever delivered the opinion of the court. 2. Appeal and. ebbob, § 432* — when objection as to verification and signing of bill may not be raised. The objection that a bill of complaint was unsigned when verified by complainant’s agent and when verified by complainant, the latter verification being attached in accordance with an order of court, after the bill was filed, will not avail where the signature of complainant appears on the bill and it does not appear from the abstract of the record that any objection was made on this ground in the trial court and there is nothing to show when the bill was signed, other than the order to attach the verification. 3. Receivers, § 10* — what is effect of sworn answer denying allegations of bill on right to appoint. That the sworn answer filed to a creditor’s bill which seeks a discovery of the assets and property of a defendant denies definitely all the material allegations of fact of the bill does not render the court powerless to enter an interlocutory order appointing a receiver to take possession of defendant’s exempt assets pending the determination of the issues by the master and the court and require that it dismiss the bill. 4. Receivers, § 12* — when right to act becomes complete. Where the bonds of a receiver and of the complainant required by the interlocutory order appointing the receiver are filed, the receiver’s right to act becomes complete even though the complainant’s bond is not approved until after the approval of the receiver’s bond.